DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 13-16, 18, 19 and 22 are pending in the current application.
Claim 13 is amended in the current application.
Claims 1-12, 17, 20, and 21 are canceled in the current application.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
A certified English translation of the foreign application has been submitted and accepted for this application on March 15, 2021.  37 CFR 41.154(b) and 41.202(e).
The certified translation accords this application the benefit of an effective filing date of March 28, 2017.

Response to Arguments
Applicant's remarks and amendments filed June 28, 2021 have been fully considered.
Applicant requests withdrawal of the provisional nonstatutory obviousness-type double patenting rejection over 15/763913 set forth in the previous office action due to the presently amended features.
This argument is not persuasive for the following reasons.  The presently amended features introduce indefiniteness as set forth in the rejections under 35 USC 112(b) established below.  The provisional nonstatutory obviousness-type double patenting rejection is maintained and updated to reflect the present claim amendments and interpretation (as necessitated by the rejections under 35 USC 112(b)).
Applicant argues that Park does not teach any kind of adhesive.  Applicant asserts that Park depicts the upper polarizing plate and upper glass being in close contact with each other; therefore, 
This is not persuasive for the following reasons.  Although Park does not explicitly discuss adhesives, Park teaches the LCD may be modified and incorporated with various techniques and modifications that are known in the art (Park, [0001]-[0008], [0067]).  Furthermore, Park states that LCD elements are “coupled” and “bonded” to each other (Park, [0043], [0045]-[0046], [0058], [0063]-[0064]).  In view of the foregoing, one of ordinary skill in the art would readily seek out various techniques and materials suitable for coupling and bonding LCD components together that are known in the art such as the pressure sensitive adhering techniques and adhesive materials disclosed by Yasui (Yasui, [0001], [0012]-[0017], [0076]-[0081], [0107]-[0120]).  Park further teaches the upper polarizing layer (a first polarizing film) has a high-resistance/antistatic film 90 that is disposed on a viewing side of the upper glass (first substrate) 70 (Park, [0035]-[0043], Fig 4), where it would have been obvious to one of ordinary skill in the art to have utilized Yasui’s antistatic pressure sensitive adhesive layer to bond Park’s upper polarizing layer (first polarizing film) and high-resistance/antistatic film to Park’s upper glass 70 (first substrate) to yield a liquid crystal display device that possesses antistatic function, satisfactory durability even under severe humidity conditions, and less degradation of optical properties after exposure to severe humidity conditions (Yasui, [0010]-[0011], [0035]-[0036], see MPEP 2143).
Applicant argues that the office action relies on the statements in the present specification as filed to argue it would have been obvious to arrive at an organic cation-anion salt that exhibits a liquid state at 40oC; where this reliance is improper hindsight reconstruction.
This is not persuasive for the following reasons.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  No knowledge was gleaned from Applicant’s disclosure to oC).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (See MPEP 2112.01, I & II).  Since Yasui discloses identical organic cation-anion salts as those disclosed within the present specification, the identical organic cation-anion salts are considered to necessarily exhibit a liquid state at a temperature of 40oC (see specification as originally filed, [0062]-[0063], see MPEP 2112.01, I & II).  In view of the foregoing, the grounds of rejection presented below are considered to establish a proper and permissible prima facie case of obviousness over the claimed invention.
Applicant argues regarding claim 22 that the previous office action identifies that Yasui discloses the use of organic cation-anion salts alone, and therefore, concludes that inorganic cation-anion salts are not used.  Applicant argues that Yasui only discloses comparative examples that use organic cation-anion salts alone, where such comparative examples correspond to a teaching away of the invention.
This is not persuasive for the following reasons.  The present claims utilize open-ended transitional phrases (“An in-cell type liquid crystal panel comprising: …,” and “a pressure-sensitive adhesive containing …”).  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  See MPEP 2111.03, I.  As presently recited claim 22 recites “the organic cation-anion salt does not contain an inorganic cation anion salt”; this limitation only excludes inorganic cation groups and inorganic anion groups from the claimed “organic cation-anion salt” component, and does not exclude inorganic cation groups and 
Furthermore, "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).  See MPEP 2123, I.  Although Yasui discloses comparative examples that are inferior with regard to a certain property, Yasui does not identify the comparative examples as inoperable.  Yasui’s comparative examples 2 and 5 only comprise organic onium-anion salts (and do not comprises alkali metal salts (B2)), where comparative examples 2 and 5 exhibit the most advantageous levels (“
    PNG
    media_image1.png
    26
    27
    media_image1.png
    Greyscale
”) for properties pertaining to static-electricity induced unevenness and durability (Yasui, Tables 1, 2).  This further exemplifies that comparative examples 2 and 5 are operable embodiments albeit inferior relative to Yasui’s inventive examples with respect to another property.  In view of the foregoing, Yasui establishes that it is well known and well within the abilities of those skilled in the art to formulate, make, test, and adjust pressure-sensitive adhesive compositions that only include organic cation-anion salts with a predictable and reasonable expectation of success (Yasui, Tables 1, 2, see MPEP 2143).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16, 18, 19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 13 recites the phrase "wherein the organic cation-anion salt in a liquid at 40oC" that renders the claim indefinite.  It is unclear if the claim requires the organic cation-anion salt to be mixed/dissolved/dispersed within a liquid; if the claim requires a product-by-process step of specifically mixing/dissolving/dispersing the organic cation-anion salt within a liquid at 40oC; or if the claim recites a typographical error and should recite “wherein the organic cation-anion salt exhibits a liquid state at 40oC.”  The specification does not provide any guidance for mixing/dissolving/dispersing the organic cation-anion salt in a liquid at 40oC, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination claim 13 is interpreted as reciting “wherein the organic cation-anion salt exhibits a liquid state at 40oC.”
Claims 14-16, 18, 19, and 22 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from claim 13 as rejected above and do not remedy the aforementioned deficiency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-16, 18, 19, and 22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 12, and 16-18 of copending Application No. 15/763913.
Regarding Claim 13, 15/763913 claims an in-cell liquid crystal panel comprising a liquid crystal cell with a liquid crystal layer sandwiched between two transparent substrates, a touch sensor with touch-driven function disposed between the two substrates, a first polarizing film disposed on a viewing side of the liquid crystal cell, a second polarizing film disposed on an opposite side of the liquid crystal cell, and a first pressure-sensitive adhesive layer disposed between the first polarizing film and the liquid crystal cell without any indication that a conductive layer is interposed therebetween; wherein the pressure-sensitive adhesive layer is formed from a composition comprising an ionic compound and a (meth)acrylic polymer containing an alkyl (meth)acrylate monomer and an amide group containing monomer (i.e. polar group containing monomer), and the pressure-sensitive adhesive layer satisfies a ratio of b/a ≤ 5 (b/a is defined in the same manner as set forth by the present invention) (15/763913, Claim 1).  15/763913 further teaches the ionic compound is an organic cation-anion salt (15/763913, Claims 16, 17); 15/763913 also discloses specific organic cation-anion salt examples that are identical to those disclosed within the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (See MPEP 2112.01, I & II).  Since 15/763913 discloses identical organic cation-anion salts as those disclosed within the present specification, the identical organic cation-anion salts are considered to necessarily exhibit a liquid state at a temperature of 40oC (see specification as originally filed, [0062]-[0063], see MPEP 2112.01, I & II).
Regarding Claims 14 and 18, 15/763913 further teaches the organic cation-anion salts include bis(fluorosulfonylimide) (15/763913, Claim 17).
Regarding Claim 15, 15/763913 further teaches the first pressure sensitive adhesive layer exhibits surface resistance value of 1.0x108 to 1.0x1010 ohm/square (15/763913, Claim 18).  This range is completely encompassed within the claimed range, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).
Regarding Claim 16, 15/763913 further teaches the first pressure sensitive adhesive comprises a hydroxyl group containing monomer (15/763913, Claim 12).
Regarding Claim 19, 15/763913 further teaches a liquid crystal display device comprising the in-cell type liquid crystal panel discussed above (15/763913, Claim 7).
Regarding Claim 22, 15/763913 further teaches the ionic compound is an organic cation-anion salt (15/763913, Claims 16, 17).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-16, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2013/0044074 A1) in view of Yasui et al. (WO 2014/034630 A1, herein US 2015/0293287 A1 is utilized as English language equivalent for all citations).
Regarding Claim 13, Park teaches a liquid crystal display panel (LCD) comprising an integrated in-cell touch sensor (Park, [0001], [0006]-[0008], [0022], Fig 4).  Park teaches the LCD comprises a liquid crystal layer 68 sandwiched between a top glass substrate 70 (first substrate) and a thin film transistor (TFT) substrate 64 (second substrate), where a touch sensor flexible printed circuit 84 and touch sensor 

    PNG
    media_image2.png
    973
    811
    media_image2.png
    Greyscale


Park remains silent regarding a first pressure sensitive adhesive layer disposed between a first substrate and a first polarizing film that comprises a first pressure sensitive adhesive composition comprising (meth)acrylic polymer comprising an alkyl (meth)acrylate and a polar functional group-containing monomer, where the first pressure sensitive adhesive layer satisfies the claimed ratio b/a ≤ 5.
Yasui, however, teaches a pressure sensitive adhesive layer attached to a polarizing film for use in liquid crystal display devices, where the pressure sensitive adhesive composition comprises a (meth)acrylic based polymer (A) and an organic cation-anion salt (B1) containing bis(trifluoroalkanesulfonyl)imides (Yasui, [0001], [0012]-[0023], [0058]-[0075], [0107]-[0120]).  Yasui teaches the organic cation-anion salt is an ionic liquid (Yasui, [0058]-[0075]).  Furthermore, "[p]roducts of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (See MPEP 2112.01, I & II).  Since Yasui discloses identical organic cation-anion salts as those disclosed within the present specification, the identical organic cation-anion salts are considered to necessarily exhibit a liquid state at a temperature of 40oC (see specification as originally filed, [0062]-[0063], see MPEP 2112.01, I & II).  Yasui further teaches the (meth)acrylic based polymer (A) comprises an alkyl (meth)acrylate monomer and a hydroxyl-group-containing monomer (i.e. polar-group containing monomer) (Yasui, [0037]-[0046]).  Yasui teaches that the pressure sensitive adhesive layer is attached to a polarizing film on one side and has a separator layer disposed on the other side, where the pressure sensitive adhesive layer has an initial surface resistance measured when a separator layer was peeled off and an after surface resistance measured after intense humidification storage at 60oC and 95% RH for 40 hours; the initial (a) and after (b) surface resistance measurements yield ratios similar to the claimed (b/a) ratio that fall within the claimed range of ≤5 (Yasui, [0107]-[0118], [0171], Table 1).  Although Yasui’s surface resistance testing methods are not identical to those of the claimed invention, one of ordinary skill in the art would readily understand that Yasui’s pressure sensitive adhesive would at the very least render obvious the claimed surface resistance properties and (b/a) ratio if measured by the methods of the present claims, because Yasui and the 
Since Park and Yasui both disclose polarizing layers and antistatic layers for liquid crystal display devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Yasui’s antistatic pressure sensitive adhesive layer to bond Park’s upper polarizing layer (first polarizing film) and high-resistance/antistatic film to Park’s top glass 70 (first substrate) to yield a liquid crystal display device that possesses antistatic function, satisfactory durability even under severe humidity conditions, and less degradation of optical properties after exposure to severe humidity conditions as taught by Yasui (Yasui, [0010]-[0011], [0035]-[0036], see MPEP 2143).
Regarding Claims 14 ,18, and 22, modified Park further teaches the ionic component is an organic cation-anion salt that includes bis(trifluoroalkanesulfonyl)imide anion groups and organic cations such as pyrrolidinium cation groups (Yasui, [0013]-[0025], [0058]-[0075]).  Modified Park discloses many embodiments of the ionic compound (B1) that solely comprise organic cation and anion groups, and that do not contain inorganic cation and anion groups; therefore, one of ordinary skill in the art would have found it obvious to only utilize organic cation-anion embodiments of the ionic compound within the pressure sensitive adhesive composition (Yasui, [0058]-[0075], MPEP 2143).
Regarding Claim 15, modified Park further teaches the first pressure sensitive adhesive layer has a surface resistance in the preferred range of 1.0x1012 Ω /□ or less (Yasui, [0171], Table 1).  Modified Park’s surface resistance range completely encompasses the claimed range, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 16, modified Park further teaches the polar-group-containing monomer is a hydroxyl-group containing monomer (Yasui, [0037]-[0046]).
Regarding Claim 19, modified Park further teaches an in-cell liquid crystal display device comprising the panel as discussed above (Park, [0006], [0035]-[0043], Fig 4, Yasui, [0001], [0033], [0081], [0150]-[0151]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on Mon thru Fri 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782